PER CURIAM:
Carol A. Wallace appeals from five district court orders denying her motions to quash and granting the Government’s motions to enforce the Internal Revenue Service summonses. We have reviewed the records and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See United States v. Wallace, Nos. CA-05-1867-WDQ; CA-05-1868-WDQ; CA-05-1869-WDQ; CA-05-1870-WDQ; CA-05-1871-WDQ (Sept. 21, 2005). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED